      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 1 of 14


                      THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


HONEST PAWS LLC,

                        Plaintiff,
                                                      Case No. _______________
v.
                                                      JURY DEMANDED
FETCH FOR COOL PETS, LLC; FETCH FOR
PETS, LLC, and STEVEN SHWEKY, an
individual,


                        Defendant.

                                         COMPLAINT

       Plaintiff HONEST PAWS LLC (“Plaintiff” or “Honest Paws”) brings suit for trademark

infringement and unfair competition against Defendants FETCH FOR COOL PETS, LLC,

FETCH FOR PETS, LLC, and STEVEN SHWEKY (collectively, “Defendants” or “Fetch For

Pets”) and alleges as follows:

                                         THE PARTIES

       1.      Plaintiff HONEST PAWS LLC is a Texas limited liability company with its

principal place of business at 3027 Marina Bay Dr., Suite 305, League City, TX 77573.

       2.      On information and belief, Defendant FETCH FOR COOL PETS, LLC is a New

Jersey limited liability company with its principal place of business at 1407 Broadway – Suite

601, New York, NY 10018. Although holding itself out as a New Jersey limited liability

company, upon Plaintiff’s investigation, FETCH FOR COOL PETS, LLC does not appear to be

registered with the State of New Jersey and does not have a listed agent for service of process.

The entity FETCH FOR COOL PETS, LLC is an apparently non-existent entity operated by and

the alter-ego for its President, Defendant STEVEN SHWEKY.




COMPLAINT - 1
      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 2 of 14


       3.      On information and belief, Defendant FETCH FOR PETS, LLC is a New York

limited liability company with its principal place of business 1400 Broadway - 26th Floor, New

York, NY 10018. Although holding itself out as a New York limited liability company, upon

Plaintiff’s investigation, FETCH FOR PETS, LLC does not appear to be registered with the State

of New York and does not have a listed agent for service of process. The entity FETCH FOR

PETS, LLC is an apparently non-existent entity operated by and the alter-ego for its President,

Defendant STEVEN SHWEKY, that filed a trademark application (U.S. Serial No. 88/108,852)

for the proposed mark “Honest Paws” as alleged further in Paragraph 15 below.

       4.      Defendant STEVEN SHWEKY is an individual, and based on information and

belief, is and was at all times mentioned in this Complaint, a resident of Kings County, New

York, and the President of non-existent entities FETCH FOR COOL PETS, LLC and FETCH

FOR PETS, LLC.

       5.      Plaintiff is informed and believes and based thereon alleges that each Defendant

was the agent, alter-ego, joint-venturer, servant and employee of each other Defendant, and in

performing the acts described in this Complaint, was acting in the scope of his or its authority

with the consent of each other Defendant. Each Defendant ratified and/or authorized the

wrongful acts of each of the other Defendants. The failure to hold each Defendant jointly and

severally liable for the liabilities of each other Defendant in this action would result in an

injustice and sanction a misuse of corporate form.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 15 U.S.C. § 1121(a), and 28

U.S.C. §§ 1338(a)-(b) and 1367(a), and all claims herein form part of the same case or

controversy for purposes of supplemental jurisdiction.

       7.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. 1391 because a

substantial part of the events or omissions giving rise to the claim occurred in this district, and a

COMPLAINT - 2
         Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 3 of 14


substantial part of property that is the subject of the action is situated here (the goodwill of the

trademark), and for the reasons alleged below, because Defendants are subject to personal

jurisdiction in this district and the State of Texas.

           8.       Personal jurisdiction exists over all Defendants because they purposefully

directed their intentional and harmful conduct alleged below at this forum, causing harm to a

Texas company, and purposefully availed themselves of the benefits of Texas with respect to the

claims alleged herein. For example, Fetch For Pets, a has held itself out to have strong

relationships with manufacturers in Houston, TX: 1




1
    Fetch For Pets’ Company Capabilities Deck, p. 8, available at http://profile.fetch4pets.com.

COMPLAINT - 3
         Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 4 of 14


           9.       Fetch For Pets advertises and offers its products for sale nationwide and

specifically to consumers within this district through its website www.fetch4pets.com, on

Amazon.com, and through its key retail partnerships with national retail stores including the

following: 2




           10.      Furthermore, Fetch For Pets has held itself out to have longstanding partnerships

with major consumer packaged goods (“CPG”) brands as well as up and coming leaders in the

pet space, including the following Texas-based companies: 3

                    A. CHI for Dogs – product line owned by Farouk Systems, Inc., a Houston, TX

                        based company.

                    B. BIOSILK for Dogs – product line owned by Farouk Systems, Inc., a Houston,

                        TX based company.


2
    Id. at 11.
3
    Id. at 13; see also https://www.fetch4pets.com/brands.

COMPLAINT - 4
      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 5 of 14



       11.     Thus, Defendants have purposefully availed themselves of the privileges and laws

of Texas, and continuously, systematically, and purposefully conduct business within this state

sufficient to establish personal jurisdiction over these Defendants.

                                  GENERAL ALLEGATIONS

       A.      Honest Paws’ valuable and well-known HONEST PAWS mark
       12.     Honest Paws develops, offers for sale, and markets dietary supplements and

vitamins for pets under its U.S. registered trademark HONEST PAWS (U.S. Reg. No. 5,673,962)

(the “HONEST PAWS Mark”). The goal of Honest Paws is to help pet owners and their pets

create more precious memories and live longer, healthier, and happier lives together.

       13.     U.S. Reg. No. 5,673,962 for the HONEST PAWS Mark includes goods in

International Class 5, and covers “Dietary supplements for pets; Vitamins for pets.” Honest

Paws is and, at all times relevant to the allegations in this Complaint, was the owner of the

HONEST PAWS Mark. The original Registrant of the HONEST PAWS Mark is Altva

Holdings, LLC. A true and correct copy of U.S. Reg. No. 5,673,962 is attached hereto as

EXHIBIT A and incorporated herein by reference.

       14.     The HONEST PAWS Mark is inherently distinctive and a strong mark for the

specified services.
        B.     Defendants’ wrongful use of the HONEST PAWS Mark to capitalize on
               Plaintiff’s goodwill

       15.     On September 7, 2018, after the filing date of Honest Paws’ trademark application

for the HONEST PAWS Mark, an apparently non-existent entity called “Fetch For Pets, LLC”

filed a trademark application (U.S. Serial No. 88/108,852) for the proposed mark “Honest Paws”

for International Class 5 to cover “Deodorizing preparations for pet litter boxes; diapers for pets”

and for International Class 8 to cover “Pet grooming tools, namely, scissors, hand-operated

shears, nail clippers, nail files, and de-shedding tools in the nature of shedding blades.”

       16.     Fetch For Pets, LLC does not appear to exist as a New York limited liability

company, even though it is stated in U.S. Serial No. 88/108,852 that it is a New York limited

liability company.

COMPLAINT - 5
          Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 6 of 14



            17.   U.S. Serial No. 88/108,852 lists the same address as Fetch For Pets, LLC, and

thus on information and belief, Defendants purport to own this trademark application.

            18.   On July 9, 2019, the U.S. Trademark Office suspended Defendants’ trademark

application because of a likelihood of confusion with the HONEST PAWS Mark. A true and

correct copy of the USPTO’s July 9, 2019 suspension letter is attached hereto as EXHIBIT B.
            19.   In or around July 2019, Honest Paws’ CEO, Erik Rivera, contacted Fetch For

Pets’ President, Defendant Steven Shweky, via LinkedIn Messaging requesting Fetch For Pets

cease and desist use of “Honest Paws” on Amazon. As noted in the correspondence, Fetch For

Pets’ use of the “Honest Paws” name on Amazon was causing “significant consumer confusion”

for the Honest Paws brand and trademark.

            20.   Fetch For Pets refused to cease its unauthorized use of the HONEST PAWS

Mark, standing only on its suspended trademark application. Fetch For Pets has been actively

commandeering substantial business from Honest Paws by using the HONEST PAWS Mark

without Honest Paws’ permission. Defendants use the HONEST PAWS Mark on their

deodorizing pet products without authorization (the “Infringing Products”), including the

following: 4




4
    Id. at 17.

COMPLAINT - 6
      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 7 of 14




       21.     In addition, Defendants have commandeered Honest Paws’ established seller page

on Amazon.com, listing their Infringing Products under the HONEST PAWS Mark. For

example, the first two listed products on the Honest Paws seller page below belong to Plaintiff

(outlined in red). However, the five Infringing Products that follow belong to Defendants: 5




       22.     On information and belief, Defendants are falsely using the Honest Paws brand on

Amazon, in their product names, product listings, packaging images, and Amazon keywords that

drive the Amazon search algorithm, all of which divert consumers searching for Plaintiff’s

products to Defendants’ Infringing Products. Thus, Fetch For Pets is obtaining sales on Amazon

based solely on Plaintiff’s brand goodwill.

       23.     For example, as of July 12, 2019, the Honest Paws Amazon storefront was

entirely commandeered by Fetch For Pets and leads only to its Infringing Products and seller

page. Although the Honest Paws Amazon storefront is now under the control of Plaintiff,


5
 https://www.amazon.com/stores/node/19461229011?_encoding=UTF8&field-lbr_brands_browse-
bin=Honest%20Paws&ref_=bl_dp_s_web_19461229011 (accessed on August 9, 2019).

COMPLAINT - 7
      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 8 of 14



Defendants’ actions have already resulted in consumer confusion. Amazon cannot distinguish

between the products, listing Defendants’ Infringing Products under the Honest Paws seller page

as demonstrated in Paragraph 21 above.

       24.     Moreover, a search for the branded keyword “Honest Paws” on Amazon results in

Plaintiff’s products listed in close proximity to Fetch For Pets’ Infringing Products (outlined in

red), causing consumer confusion and misappropriating the goodwill of the Honest Paws brand:




       25.     Although Honest Paws has control of the Honest Paws Amazon storefront, it is
unable to create any new product listings under its Honest Paws’ brand as permissions are

currently and inappropriately associated with the other seller – Fetch For Pets.

       26.     Honest Paws owns the HONEST PAWS Mark throughout the entire United States

for the goods listed in Exhibit A, and it is a valid, distinctive, and protectable trademark, and has

priority of use over the HONEST PAWS Mark as to Defendants.

       27.     Defendants refused to respect any of the demands made in correspondence sent,

which attempted informal resolution of these issues.

       28.     Defendants’ actions are unauthorized, willful, and have led to consumer

confusion.

COMPLAINT - 8
      Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 9 of 14



       29.     Defendants’ actions siphon Honest Paws’ goodwill and brand image, and have

damaged Honest Paws’ reputation and goodwill.
                              FIRST CAUSE OF ACTION

          FEDERAL TRADEMARK INFRINGEMENT (HONEST PAWS Mark)

                                       (15 U.S.C. §§ 1114)

                                    (Against All Defendants)

       30.     Plaintiff incorporates by reference all other paragraphs contained in this

Complaint as if stated herein.

       31.     Plaintiff’s federal trademark registration (Exhibit A) gives it ownership and the

exclusive right to use of the HONEST PAWS Mark for the listed goods throughout the entire

United States, including online.
       32.     Honest Paws owns the HONEST PAWS Mark, which is a valid, distinctive, and

protectable trademark.

       33.     Honest Paws has priority of use over the HONEST PAWS Mark as to Defendants.

       34.     Plaintiff also owns the exclusive trademark in the United States for HONEST

PAWS as a result of its extensive use of the mark in commerce to brand its dietary supplements

and vitamins for pets.

       35.     Plaintiff’s mark is inherently distinctive and by virtue of extensive use and a deep

pool of customers all across the United States has obtained market penetration in the entire

United States. Plaintiff has established secondary meaning throughout the entire geography and

marketplace of the United States for use of the HONEST PAWS Mark with its well-known

goods on www.honestpaws.com and Amazon.

       36.     Defendants have willfully and intentionally committed trademark infringement by

using in commerce one or more marks or product names that are confusingly similar to the

HONEST PAWS Mark to identify the goods of Defendants in a way that is likely to cause

confusion, mistake, or deception as to whether Defendants have a connection with Honest Paws,

or as to the origin, sponsorship, or approval of Defendants’ Infringing Products:


COMPLAINT - 9
     Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 10 of 14



             a. The mark used by Defendants is identical or virtually identical to the HONEST

                PAWS Mark, so as to be similar in sight, sound and appearance;

             b. The mark used by Defendants is for directly competitive goods of Plaintiff’s

                goods offered at www.honestpaws.com and Amazon;

             c. Defendants have caused actual confusion between the marks on Amazon, as

                alleged herein; and

             d. Defendants knew of Plaintiff’s HONEST PAWS Mark and attendant rights at all
                times, and by design their actions intended to trade off of Plaintiff’s well-known

                HONEST PAWS Mark and reputation, by creating and exploiting consumer

                confusion.

       37.      As a direct and proximate result of the infringement complained of herein, Honest

Paws has been damaged to an extent to be fully determined at trial. The circumstances warrant

trebling of damages and an award of attorney’s fees, including for the willful and deliberate acts

of infringement by Defendants, pursuant to 15 U.S.C. § 1117(a).

       38.      Defendants’ use of the HONEST PAWS Mark constitutes a counterfeiting use

and infringement, entitling Plaintiff to treble damages and attorneys’ fees under 15 U.S.C. §

1117(b), including because Defendants’ use of HONEST PAWS was (1) made knowing its use

of such mark was a counterfeit mark, and (2) in connection with the sale, offering for sale, and

distribution of Fetch For Pets’ competing goods.
       39.      Defendants’ use of a counterfeit HONEST PAWS Mark was willful. Defendants’

counterfeit use of the HONEST PAWS Mark entitles Plaintiff to statutory damages under 15

U.S.C. § 1117(c) in an amount up to $2 million for each type of good offered for sale by

Defendants, pursuant to 15 U.S.C. § 1117(c).

       40.      Honest Paws is entitled to disgorgement of Defendants’ profits as either a proxy

of its own damages or unjust enrichment, in an amount to be fully ascertained upon proof at trial.

       41.      Honest Paws has been irreparably harmed by such acts in the future unless the

Court enjoins Defendants from committing further acts of infringement.



COMPLAINT - 10
     Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 11 of 14



                                 SECOND CAUSE OF ACTION

      FEDERAL TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION

                                       (15 U.S.C. § 1125(a))

                                      (Against All Defendants)

       42.      Plaintiff incorporates by reference all other paragraphs contained in this

Complaint as if stated herein.

       43.      Honest Paws owns the HONEST PAWS Mark, which is a valid, distinctive, and

protectable trademark. Honest Paws has priority of use over the HONEST PAWS Mark as to

Defendants.

       44.      Plaintiff also owns the exclusive trademark in the United States for HONEST

PAWS as a result of its extensive use of the mark in commerce to brand its dietary supplements

and vitamins for pets.

       45.      Plaintiff’s mark is inherently distinctive and by virtue of extensive use and a deep

pool of customers all across the United States has obtained market penetration in the entire

United States. Plaintiff has established secondary meaning throughout the entire geography and

marketplace of the United States for use of the HONEST PAWS Mark with its well-known

goods on www.honestpaws.com and Amazon.

       46.      Defendants have willfully and intentionally committed trademark infringement by

using in commerce one or more marks or product names that are confusingly similar to the

HONEST PAWS Mark to identify the goods of Defendants in a way that is likely to cause

confusion, mistake, or deception as to whether Defendants have a connection with Honest Paws,

or as to the origin, sponsorship, or approval of Defendants’ Infringing Products:

             a. The mark used by Defendants is identical or virtually identical to the HONEST

                PAWS Mark, so as to be similar in sight, sound and appearance;

             b. The mark used by Defendants is for directly competitive goods of Plaintiff’s

                goods offered at www.honestpaws.com and Amazon;

             c. Defendants have caused actual confusion between the marks on Amazon, as

                alleged herein; and

COMPLAINT - 11
         Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 12 of 14



                d. Defendants knew of Plaintiff’s HONEST PAWS Mark and attendant rights at all

                   times, and by design their actions intended to trade off of Plaintiff’s well-known

                   HONEST PAWS Mark and reputation, by creating and exploiting consumer

                   confusion.

          47.      As a direct and proximate result of the infringement complained of herein, Honest

Paws has been damaged in an amount to be fully ascertained upon proof at trial. The

circumstances warrant trebling of damages and an award of attorney’s fees, including for the
willful and deliberate acts of infringement by Defendants, pursuant to 15 U.S.C. § 1117(a).

          48.      Honest Paws is entitled to disgorgement of Defendants’ profits as either a proxy

of its own damages or unjust enrichment, in an amount to be further established upon proof at

trial.

          49.      Honest Paws has been irreparably harmed, and will continue to be irreparably

harmed by such acts in the future unless the Court enjoins each defendant from committing

further acts of infringement.

                                     THIRD CAUSE OF ACTION

                            COMMON LAW UNFAIR COMPETITION

                                        (Against All Defendants)

          50.      Plaintiff incorporates by reference all other paragraphs contained in this

Complaint as if stated herein.
          51.      Defendants misappropriated Plaintiff’s commercial advantage by using Plaintiff’s

trademark to promote, market, or sell products in direct competition with Plaintiff.

          52.      In misusing Plaintiff’s trademark, Defendants acted knowingly, wantonly, in bad

faith and with intentional disregard for the rights of Plaintiff.

          53.      The acts of Defendants were done without justification and for the wrongful

purpose of injuring Plaintiff and its competitive position while unfairly benefiting Defendants.

          54.      The acts of Defendants complained of above constitute common law unfair

competition under state common law.



COMPLAINT - 12
     Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 13 of 14



          55.   Defendants’ unlawful competition has caused and will cause loss, injury and

damage to Plaintiff.
                                         JURY DEMAND

          56.   Plaintiff demands a trial by jury.

                                     PRAYER FOR RELIEF

          WHEREFORE, Honest Paws demands the following relief:

          1.    A judgment in favor of Honest Paws and against Defendants on all counts;

          2.    Disgorgement of Defendants’ profits as unjust enrichment, trebled pursuant to

either 15 U.S.C. § 1117(a) or (b);

          3.    Disgorgement of Defendants’ profits as a proxy of Plaintiff’s damages, trebled

pursuant to either 15 U.S.C. § 1117(a) or (b);

          4.    Actual and compensatory damages, trebled pursuant to either 15 U.S.C. § 1117(a)

or (b);

          5.    Statutory damages for each counterfeit mark used in the amount of up to $2

million per type of good;

          6.    Restitution;

          7.    Exemplary and punitive damages;

          8.    Pre-judgment interest at the legally allowable rate on all amounts owed;

          9.    Attorney’s fees under, among others, 15 U.S.C. §§ 1117(a) et seq. as an

exceptional case or a case involving use of a counterfeit mark;

          10.   Costs of suit;

          11.   Preliminarily and permanent injunctive relief against each Defendant, their

officers, agents, servants, employees and attorneys, and all persons in active concert or

participation with them, from infringing, in any manner, Honest Paws’ trademarks, including the

HONEST PAWS Mark; and

          12.   Such other and further relief as this Court may deem just and proper to fully

compensate or protect Honest Paws.



COMPLAINT - 13
    Case 4:19-cv-03379 Document 1 Filed on 09/06/19 in TXSD Page 14 of 14


Dated: September 6, 2019
                                         DUANE MORRIS LLP


                                   By    /s/ Thomas W. Sankey________________
                                         Thomas W. Sankey
                                         State Bar No. 17635670
                                         Federal I.D. 7329
                                         twsankey@duanemorris.com
                                         Cameron J. Asby
                                         State Bar No. 24078160
                                         Federal I.D. 2742509
                                         cjasby@duanemorris.com
                                         DUANE MORRIS LLP
                                         1330 Post Oak Boulevard, Suite 800
                                         Houston, TX 77056-3166
                                         Tel.: 713.402.3900
                                         Fax: 713.402.3901


                                         MINTZ LEVIN COHN FERRIS GLOVSKY
                                         AND POPEO PC
                                         Andrew D. Skale (pro hac vice forthcoming)
                                         adskale@mintz.com
                                         Kathryn Lafferty Ignash (pro hac vice
                                         forthcoming)
                                         klingash@mintz.com
                                         3580 Carmel Mountain Road, Suite 300
                                         San Diego, CA 92130
                                         Tel.: 858.314.1500
                                         Fax: 858.314.1501

                                         ATTORNEYS FOR PLAINTIFF
                                         HONEST PAWS LLC




COMPLAINT - 14
